Exhibit 10.1


   AGREEMENT AND PLAN OF REORGANIZATION


THIS AGREEMENT AND PLAN OF REORGANIZATION (the “Agreement”) is dated June 17,
2008, and is by and between Suncross Exploration Corporation, a Nevada
corporation (the “Company”) and Team Nation Holding Corporation, a California
corporation (“Team Nation”).
 
R E C I T A L S


WHEREAS, the shareholders of Team Nation ("Shareholders") own the shares of
capital stock of Team Nation as set forth in Schedule 1 attached here­to,
constitut­ing all of the issued and out­standing stock of Team Nation (the “Team
Nation Shares”);


WHEREAS,  the Company is a public company, required to file reports under
Section 15(d) of the Securities Exchange Act of 1934 (the "Exchange Act") and
whose common stock is listed on the OTC Electronic Bulletin Board under the
symbol SNXX.OB;


WHEREAS, the Board of Directors of the Company and Team Nation deem it advisable
that the acquisition by the Company of Team Nation be effected through an
exchange (the "Exchange") of Team Nation Shares pursuant to this Agreement;


WHEREAS, the Company desires to acquire all of the outstanding Team Nation
Shares for shares of Common Stock of the Company.
 
A G R E E M E N T


NOW, THEREFORE, in consideration of the mutual covenants and agreements
con­tained herein and in reliance upon the representa­tions and warranties
hereinafter set forth, the parties agree as follows:


I.  EXCHANGE


1.01  Exchange.  The Shareholders shall exchange all of their Team Nation Shares
for a total of 25,000,000 shares of Common Stock of the Company (the "Common
Stock") at the Closing of this Agreement. Immediately prior to Closing there
shall be 20,771,750 shares of Common Stock outstanding, so that after Closing
the Company shall have outstanding 45,771,750 shares of Common Stock.


1.02.  Closing.  The Closing of the transactions contemplated by this Agreement
(the "Closing") is subject to due diligence and the completion of the events set
forth in Section 6.01 hereof, but in any event is expected to  take place on or
before June 30, 2008 at the corporate offices of Team Nation.


1.03.  Deliveries.  Upon Closing, the parties are delivering the following
documents:


 
1.03(a).  The items and documents set forth in Sections 1.01 and 1.02.



 
1.03(b).  The Company shares of Common Stock described in Section 1.01.



 
1.03(c).  The Company shall deliver the resignations of all of its current
officers and directors, and board resolutions electing Dennis Duffy, Norman J.
Francis, Daniel Duffy and Janis Okerlund to the Board of Directors of the
Company, Norman J. Francis as President, Dennis Duffy as Chief Executive
Officer, Daniel J. Duffy as Executive Vice President, Janis Okerlund as
Executive Vice President and David Cole as Vice President and Chief Financial
Officer.

 
1.04.  Filings.  Immediately following the Closing, the Company shall file the
following documents:



 
1.04(a).  A Current Report on Form 8-K with the U.S. Securities and Exchange
Commission, reporting the transactions set forth in this Agreement.

 
 
1.04(b).  A Certificate of Amendment to the Certificate of Incorporation of the
Company with the Nevada Secretary of State changing the name of the Company to
"Team Nation Holdings Corporation" or a similar name as may be determined by the
Board of Directors.

 

--------------------------------------------------------------------------------



 
II.
REPRESENTATIONS AND WARRANTIES OF TEAM NATION AND COFFEE



Team Nation repre­sents and warrants to the Company as fol­lows, as of the date
of this Agreement and as of the Closing:


2.01.  Organization.


 
2.01(a).  Team Nation is a corporation duly or­gan­ized, validly existing and in
good stand­ing under the laws of the State of California; Team Nation has the
cor­porate power and auth­or­ity to carry on its business as presently
con­ducted; and Team Nation is quali­fied to do business in all juris­dictions
where the failure to be so quali­fied would have a material adverse effect on
its busi­ness.



2.02.  Capitalization.


 
2.02(a).  The authorized capital stock and the issued and outstanding shares of
Team Nation is as set forth on Exhibit 2.02(a).  All of the issued and
out­stan­ding shares of Team Nation are duly author­ized, validly issued, fully
paid and nonassess­able.



 
2.02(b).  Except as set forth in Exhibit 2.02(b) there are no outstanding
options, warrants, or rights to purchase any securities of Team Nation.



2.03.  Subsidiaries and Investments.  Team Nation does not own any capital stock
or have any interest in any corpor­ation, part­nership or other form of business
organization, except as de­scribed in Exhibit 2.03 hereto.


2.04.  Financial Statements.  The financial statements of Team Nation as of and
for the two years ended December 31, 2007, including the balance sheet as of
December 31, 2007 and the related audited statement of operations, cash flows
and changes in stockholders' equity for the two years then ended present fairly
the financial position and results of operations of Team Nation, on a consistent
basis.


2.05.  No Undisclosed Liabilities.  To the best knowledge of Team Nation, other
than as described in Exhibit 2.05 attached hereto, Team Nation is not sub­ject
to any material liabil­ity or obligation of any nature, whe­ther ab­solute,
accrued, contin­gent, or otherwise and whether due or to  become due, which is
not reflected or reserved against in the Financial State­ments, except those
incurred in the normal course of business.


2.06.  Absence of Material Changes.  Since December 31, 2007, except as
described in any Exhibit attached hereto or as required or permit­ted under this
Agreement, there has not been:


 
2.06(a).  any material adverse change in the condition (financial or otherwise)
of the properties, assets, liabilities or business of Team Nation, except
chan­ges in the ordi­nary course of business which, individ­ually and in the
ag­gregate, have not been ma­ter­ially adverse;



 
2.06(b).  any redemption, purchase or other acquisition of any shares of the
capital stock of Team Nation, or any issuance of any shares of capital stock or
the grant­ing, issuance or exercise of any rights, warrants, options or
commitments by Team Nation relating to their auth­or­ized or issued capital
stock; or



 
2.06(c).  any change or amendment to the Certificate of Incor­poration of Team
Nation.



2.07.  Litigation.   Except as set forth in Exhibit 2.07 at­tached hereto, to
the best knowledge of Team Nation there is no litigation, proceeding or
investigation pending or threat­ened against Team Nation affecting any of its
properties or assets against any officer, director, or stockholder of Team
Nation that might result, either in any case or in the aggregate, in any
ma­terial adverse change in the business, opera­tions, affairs or condition of
Team Nation or its proper­ties or as­sets, or that might call into question the
valid­ity of this Agree­ment, or any action taken or to be taken pursuant
here­to.


2.08.  Title To Assets.  Team Nation has good and marketable title to all of its
assets and proper­ties now car­ried on its books includ­ing those reflected in
the balance sheets con­tained in the  Financial Statements, free and clear of
all liens, claims, charges, security interests or other encum­bran­ces, except
as described in Ex­hibit 2.08 at­tached hereto or any other Ex­hibit.


2.09.  Transactions with Affiliates, Directors and Share­holders.  Except as set
forth in Exhibit 2.09 attached hereto, there are and have been no con­tracts,
agree­ments, arrangements or other transactions between Team Nation, and any
officer, di­rec­tor, or stock­holder of Team Nation, or any cor­poration or
other en­tity controlled by the Shareholders, a member of the Shareholders'
families, or any affiliate of the Shareholders.
 

 

--------------------------------------------------------------------------------


 
2.10.  No Conflict.  The execution and delivery of this Agree­ment and the
consumma­tion of the transactions contemplated hereby will not conflict with or
result in a breach of any term or pro­vision of, or constitute a default under,
the Articles of Incor­poration or Bylaws of Team Nation, or any agre­ement,
con­tract or instru­ment to which Team Nation is a party or by which it or any
of its assets are bound.


2.11.  Disclosure.  To the actual knowledge of Team Nation, neither this
Agreement, the Fin­ancial Statements nor any other agree­ment, document,
certificate or writ­ten or oral statement furnished to the Company by or on
behalf of Team Nation in connection with the trans­actions con­tem­plated
hereby, contains any untrue state­ment of a material fact or when taken as a
whole omits to state a ma­terial fact nec­es­sary in order to make the
state­ments con­tained herein or therein not mis­leading.


2.12.  Authority.  Team Nation has full power and authority to enter into this
Agree­ment and to carry out the transactions con­templated herein.  The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, have been duly authorized and approved by the
Board of Directors of Team Nation and, other than the actions described in
Section 6.01, no other corporate proceed­ings on the part of Team Nation are
necessary to authorize this Agree­ment and the transactions con­templated
hereby.


III.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company hereby represents and warrants to Team Nation as fol­lows, as of the
date of this Agreement and as of the Closing:


3.01.  Organization.


 
3.01(a).  The Company is a corporation duly organized, validly existing, and in
good standing under the laws of the State of Nevada; has the corporate power and
authority to carry on its business as presently conducted; and is quali­fied to
do business in all jurisdictions where the failure to be so qualified would have
a material adverse effect on the business of the Company.



 
3.01(b).  The copies of the Articles of Incorpor­ation, of the Company, as
certi­fied by the Secretary of State of Nevada, and the Bylaws of the Com­pany
are complete and correct copies of the Certi­ficate of Incorp­ora­tion and the
Bylaws of the Company as amend­ed and in effect on the date hereof.  All minutes
of meetings and ac­tions in writing without a meeting of the Board of Directors
and shareholders of the Company are contained in the minute book of the Company
and no minutes or actions in writing without a meeting have been included in
such minute book since such delivery to Team Nation that have not also been
de­livered to Team Nation.



3.02.   Capitalization of the Company.  The authorized capital stock of the
Company consists of 100,000,000 shares of Common Stock, par value $.001 per
share, of which 20,771,750 shares will be out­stand­ing at Closing, and
20,000,000 shares of preferred stock, none of which is outstanding.  All
outstanding shares are duly auth­orized, validly issued, fully paid and
non-assessable.


3.03.   Subsidiaries and Investments.  The Company does not own any capital
stock or have any interest in any corporation, partnership, or other form of
business organization.


3.04.   Authority.  The Company has full power and authority to enter into this
Agree­ment and to carry out the transactions con­templated herein.  The
execution and delivery of this Agreement, the consummation of the transactions
contemplated hereby, and the issuance of the Company Shares in accordance with
the terms hereof, have been duly authorized and approved by the Board of
Directors of the Company and no other corporate proceedings on the part of
Company are necessary to authorize this Agreement, the transactions contemplated
hereby and the issuance of the Company Shares in ac­cordance with the terms
hereof.


3.05.   No Undisclosed Liabilities.  Other than as described in Exhibit 3.05
attached hereto, the Company is not subject to any material liability or
obligation of any nature, whether absolute, accrued, contingent, or otherwise
and whether due or to become due.


3.06.   Litigation.   There is no litigation, proceeding or investigation
pending or to the knowledge of the Company, threat­ened against the Company
affecting any of its properties or assets, or, to the know­ledge of the Company,
against any officer, director, or stockholder of the Company that might result,
either in any case or in the aggregate, in any material adverse change in the
busi­ness, operations, affairs or condition of the Company or any of its
properties or assets, or that might call into question the validity of this
Agreement, or any action taken or to be taken pursuant hereto.


3.07.   Title To Assets.  The Company has good and marketable title to all of
its assets and properties now carried on its books includ­ing those reflected in
the balance sheet contained in the Company's financial statements, free and
clear of all liens, claims, charges, security interests or other encum­brances,
except as des­cribed in the balance sheet included in the Com­pany's financial
statements or on any Exhibits attached hereto.


3.08.   Contracts and Undertakings.  Exhibit 3.08 attached hereto contains a
list of all contracts, agreements, leases, licen­ses, arrangements, commitments
and other undertakings to which the Company is a party or by which it or its
property is bound.  Each of said con­tracts, agreements, leases, licenses,
arrangements, com­mitments and undertakings is valid, binding and in full force
and effect.  The Company is not in material default, or alleged to be in
material de­fault, under any contract, agreement, lease, li­cense, commitment,
instrument or obligation and, to the knowledge of the Company, no other party to
any contract, agree­ment, lease, license, commit­ment, in­strument or obligation
to which the Company is a party is in default thereunder nor, to the knowledge
of the Com­pany, does there exist any condition or event which, after notice or
lapse of time or both, would con­stitute a default by any party to any such
con­tract, agree­ment, lease, license, com­mitment, instru­ment or obli­gation.
 
 

--------------------------------------------------------------------------------


 
3.09.   Underlying Documents.  Copies of all documents described in any Exhibit
attached hereto (or a summary of any such contract, agree­ment or commitment, if
oral) have been made available to Team Nation and are complete and correct and
include all amendments, supple­ments or modifications thereto.


3.10.   Transactions with Affiliates,  Directors and Share­hold­ers.  Except as
set forth in Exhibit 3.10 hereto, there are and have been no con­tracts,
agree­ments, arrangements or other transac­tions between the Company, and any
officer, di­rector, or 5% stock­holder of the Compa­ny, or any cor­poration or
other entity con­trolled by any such officer, director or 5% stockholder, a
member of any such officer, director or 5% stockholder's family, or any
af­filiate of any such officer, director or 5% stockholder.


3.11.   No Conflict.  The execution and delivery of this Agree­ment and the
consumma­tion of the transactions contemplated hereby will not conflict with or
result in a breach of any term or pro­vision of, or constitute a default under,
the Certificate of Incorporation or Bylaws of the Company, or any agreement,
contract or instrument to which the Company is a party or by which it or any of
its assets are bound.


3.12.   Disclosure.  To the actual knowledge of the Company, neither this
Agreement nor any other agree­ment, document, certificate or written or oral
statement furnished to Team Nation and the Sharehol­ders by or on behalf of the
Company in con­nection with the trans­actions con­tem­plated hereby, contains
any untrue statement of a material fact or when taken as a whole omits to state
a ma­terial fact neces­sary in order to make the state­ments contained herein or
therein not mis­leading.


3.13.   Financial Statements.  The financial statements of the Company set forth
in its Form 10K-SB for the year ended June 30, 2007 present fairly the financial
position and results of operations of the Company, on a consistent basis.


3.14.   Absence of Material Changes.  Since December 31, 2007, except as
described in any Exhibit hereto or as required or permitted under this
Agreement, there has not been:


 
3.14(a).  any material change in the condition (financial or otherwise) of the
properties, assets, liabilities or business of Company, except changes in the
ordinary course of business which, individually and in the aggregate, have not
been materially adverse.



 
3.14(b).  any redemption, purchase or other acquisition of any shares of the
capital stock of the Company, or any issuance of any shares of capital stock or
the granting, issuance or exercise of any rights, warrants, options or
commitments by Team Nation relating to their authorized or issued capital stock.



 
3.14(c).  any amendment to the Articles of Incorporation of the Company.



3.15   Securities Law Compliance


 
3.15(a)  The Company is required to file reports under Section 15(d) of the
Exchange Act.  The Company has filed all reports and other material required to
be filed by it with the SEC pursuant to Section 15(d).  Such filed reports and
materials do not contain any misstatements of material facts, nor do they omit
any material information required to be stated therein or necessary to prevent
the statements therein from becoming misleading.



  
3.15(b)  The currently outstanding common stock of the Company was issued
pursuant to the Registration Statement no. 333-144597 or valid exemptions from
registration under the Securities Act of 1933 pursuant to Regulation D
promulgated thereunder.



 
3.15(c) To the Company’s best knowledge, its common stock is not subject to any
pending proceeding to delist the common stock from the Electronic Bulletin Board
and there are and have been no investigations or proceedings by the SEC or FINRA
of the Company. The common stock is eligible for DTC.

 
 
 

--------------------------------------------------------------------------------



 
IV. SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS


All representations, warranties and covenants of the Company and Team Nation
con­tained herein shall survive the con­summation of the transactions
con­templated herein and remain in full force and effect.


V.  CONDITIONS TO CLOSING


5.01.   Conditions to Obligation of Team Nation.  The obligations of Team Nation
under this Agreement shall be subject to each of the fol­lowing condi­tions:


 
5.01(a).  The representations and warranties of the Company herein con­tained
shall be true in all material respects at the Closing with the same effect as
though made at such time.  The Company shall have per­formed in all material
respects all obli­gations and complied in all ma­terial respects, to its actual
knowledge, with all covenants and con­ditions re­quired by this Agreement to be
performed or com­plied with by it at or prior to the Closing.



 
5.01(b).  No injunction or restraining order shall be in effect, and no action
or proceed­ing shall have been instituted and, at what would otherwise have been
the Closing, remain pending before a court to restrain or pro­hibit the
transactions contemplated by this Agreement.



 
5.01(c).  All statutory requirements for the valid consummation by the Company
of the trans­actions­ con­templated by this Agreement shall have been
fulfilled.  All authorizations, consents and ap­provals of all governments and
other persons required to be obtained in order to permit consummation by the
Company of the trans­actions contemplated by this Agreement shall have been
obtained.



 
5.01(d). The fulfillment of the obligations of the Company set forth in Section
6.01.



5.02.   Conditions to Obligations of the Company.  The obligation of the Company
under this Agreement shall be subject to the fol­lowing conditions:


 
5.02(a).  The representations and warranties of Team Nation herein con­tained
shall be true in all material respects as of the Closing, and shall have the
same effect as though made at the Closing; Team Nation shall have performed in
all material respects all obliga­tions and complied in all material respects, to
its actual knowledge, with all coven­ants and con­ditions re­quired by this
Agreement to be performed or complied with by it prior to the Closing.



 
5.02(b).  No injunction or restraining order shall be in effect prohibiting this
Agreement, and no action or proceed­ing shall have been instituted and, at what
would other­wise have been the Closing, remain pending before the court to
restrain or prohibit the transactions contemplated by this Agree­ment.



 
5.02(c).  All statutory re­quir­ements for the valid consummation by Team Nation
of the trans­actions contemplated by this Agreement shall have been
fulfilled.  All authorizations, consents and approvals of all governments and
other persons required to be obtained in order to per­mit consummation by Team
Nation of the transactions contemplated by this Agreement shall have been
obtained.



VI.  CERTAIN AGREEMENTS


6.01.  Forward Stock Split; Other Matters.  The Company currently has 11,823,250
shares outstanding and is effecting a 19 for one forward stock split. Notice of
the stock split has been given to FINRA. The outstanding 10,000,000 shares held
by control persons will become 25 million shares after giving effect to the
cancellation to treasury of sufficient shares so that the forward split shall
result in 25 million shares held by control persons. These 25,000,000 shares
will be cancelled immediately prior to Closing.  Team Nation shall complete an
audit with a PCAOB approved auditor of the two years ended December 31, 2007 and
reviews of its interim financial statements by such auditor as a condition to
Closing. An additional condition to Closing is the preparation of a “super 8-K”
acceptable to the Company prior to Closing.  The Company shall sell its current
business as of the day following the Closing to an unaffiliated third party for
consideration of $10, the payment of all liabilities existing as of the Closing,
and an indemnity agreement against liabilities of that business.


6.02.  Reporting Requirements.  Following the Closing, the Company shall file
all reports required by Section 15(d) of the Securities Act of 1933 and shall
maintain its books and records in accordance with Sections 12 and 13 of the
Securities Exchange Act of 1934.  The parties agree that the failure of the
Company to make such filings with the Securities and Exchange Commission shall
constitute a material breach of this Agreement.
 
 

--------------------------------------------------------------------------------



 
VII.           MISCELLANEOUS


7.01.   Finder's Fees, Investment Banking Fees.  Neither Team Nation nor the
Company have retained or used the services of any person, firm or corpor­ation
in such manner as to require the payment of any compen­sation as a finder or a
broker in con­nection with the trans­actions contem­pla­ted herein.


7.02.   Tax Treatment.  The transactions contemplated hereby are intended to
qualify as a so-called “tax-free” reorganization under the provisions of Section
368 of the Code.  The Company and Team Nation acknow­ledge, how­ever, that they
each have been represented by their own tax ad­visors in con­nection with this
transaction; that neither has made any repre­sen­tation or war­ranty to the
other with respect to the treatment of such trans­action or the effect thereof
under ap­plic­ab­le tax laws, regulations, or interpretations; and that no
attor­ney's opinion or private revenue ruling has been ob­tained with respect to
the effects thereof under the Internal Revenue Code of 1986, as amended.


7.03.   Further Assurances.  From time to time, at the other party's request and
without further consideration, each of the parties will execute and deliver to
the others such documents and take such action as the other party may reasonably
request in order to consummate more effectively the transactions contemplated
hereby.


7.04.   Parties in Interest.  Except as otherwise expressly provided herein, all
the terms and provisions of this Agreement shall be binding upon, shall inure to
the benefit of and shall be enforceable by the respective heirs, beneficiaries,
personal and legal representatives, succes­sors and assigns of the parties
hereto.


7.05.   Entire Agreement; Amendments.  This Agreement, including the Schedules,
Exhibits and other documents and writings referred to herein or delivered
pursuant hereto, which form a part hereof, contains the entire understanding of
the parties with respect to its subject matter.  There are no restrictions,
agreements, prom­ises, warranties, covenants or under­takings other than those
ex­pressly set forth herein or therein.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to its subject
matter.  This Agreement may be amended only by a written instrument duly
executed by the parties or their re­spective successors or assigns.


7.06.   Headings, Etc.  The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretations of this Agreement.


7.07.   Pronouns.  All pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine or neuter, singular or plural, as the identity
of the person, persons, entity or entities may require.


7.08.   Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same in­strument.


7.09.    Governing Law.  This Agreement shall be governed by the laws of the
State of California (excluding conflicts of laws principles) applicable to
contracts to be performed in the State of California.
 
        IN WITNESS WHEREOF, this Agreement has been duly executed and de­livered
by the parties hereto as the date first above writ­ten.


SUNCROSSS EXPLORATION CORPORATION                    TEAM NATION HOLDING
CORPORATION
 
By:                                  By:                                      
Name:                                          
                             Name:Dennis R. Duffy
Title:                                                                
         Title: President
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE I


 
 
NUMBER OF SHARES
   
NUMBER OF
 
 
 
OF TEAM NATION
   
SHARES OF 
 
   
 
COMMON STOCK
   
COMPANY 
 
NAMES OF
 
OWNED AND
   
COMMON STOCK
 
SHAREHOLDERS
 
TO BE DELIVERED
   
TO BE RECEIVED
 
Charlotte K. Duffy
    25,000       6,250,000  
Cynthia S. Duffy
    25,000       6,250,000  
Vision Management Solutions, LLC
    25,000       6,250,000  
JDO Management and Consulting Corp.
    25,000       6,250,000  


     Totals
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
Team Nation Exhibit 2.02(a)
 
Capitalization






Class                                                              Authorized                                                      Outstanding


Common
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


 
Team Nation Exhibit 2.02(b)
 
Options and Warrants


 
NONE
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


 
Team Nation Exhibit 2.03








 
None
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
Team Nation Exhibit 2.05
 
Undisclosed Liabilities


None


 
 
 
 
 

--------------------------------------------------------------------------------


 

 
Team Nation Exhibit 2.07
 
Litigation










None
 
 

--------------------------------------------------------------------------------


 
Team Nation Exhibit 2.08


 
Title to Assets












 
None
 
 
 

--------------------------------------------------------------------------------


 
 
Team Nation Exhibit 2.09


 
Interested Transactions




 
To be completed prior to close
 
 
 
 

--------------------------------------------------------------------------------


 
 


Company Exhibit 3.05
 
Undisclosed Liabilities


 
None
 
 
 

--------------------------------------------------------------------------------


 
 
Company Exhibit 3.08


 
Contracts




The company has a contract with ___________________ as transfer agent.  The
transfer agent is entitled to charge for additional services, such as mailings,
copies of shareholder lists, etc.


 
 
 
 
 
 

 

--------------------------------------------------------------------------------




 
Company Exhibit 3.10


 
Interested Transactions




 
None except as stated in the 10-KSB.
 
 